

Exhibit 10.4




SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (hereinafter referred to as
“Agreement”) is made by and between Barry Lefkowitz (hereinafter referred to as
“Employee” or “You”) and Brixmor Property Group Inc. and its subsidiaries and
their respective successors and assigns and each of their respective employees,
officers, directors, shareholders and agents (collectively referred to
hereinafter as “Brixmor”).
WHEREAS, pursuant to the terms of your Employment Agreement with the Company
dated February 15, 2016 (the “Employment Agreement”), the Company has elected to
terminate your employment with the Company; and
WHEREAS, You have had at least twenty-one (21) days to consider the terms of
this Agreement prior to your execution hereof; and
WHEREAS, You have elected to execute this Agreement according to its terms;
NOW, THEREFORE You and Brixmor agree to be legally bound, in consideration of
the mutual promises set forth herein, by the following terms.
1.Last Day of Employment. Your last day of employment with Brixmor shall be May
20, 2016 (the “Separation Date”). The Separation Date shall be the termination
date of your employment for all purposes, including for the purposes of any
benefit plans and programs sponsored by Brixmor in accordance with the terms of
such plans. In no event may this Agreement be executed by You prior to the close
of business on the Separation Date. You further acknowledge and agree that
Brixmor will not have an obligation to rehire You or to consider You for
reemployment after the Separation Date.


2.Consideration. In exchange for signing (and not revoking) this Agreement,
Brixmor agrees to provide You with the following as soon as practicable after
the Effective Date of this Agreement (as defined below):


a.A lump sum payment equal to the difference between the total amount of cash
compensation that Brixmor has paid You from the Effective Date (as defined in
the Employment Agreement) through the Separation Date and the total amount of
cash compensation that Brixmor would have paid You through the date that is six
(6) months after the Effective Date (as defined in the Employment Agreement),
subject to all applicable withholdings and taxes.


b.In addition, Brixmor shall instruct Computershare, Brixmor’s transfer agent,
to remove any restrictions or legends on Brixmor shares that You received in
connection with the execution of the Employment Agreement. It is further agreed
that all of the Brixmor shares awarded to You pursuant to the Employment
Agreement shall be free and clear of any restrictions or legends and be fully
vested as of the Separation Date, subject to the Company’s right to net settle
with respect to any tax liability with respect to the vesting of such Brixmor
shares.


3.Intentionally Omitted.


4.No Consideration Absent Execution and Non-Revocation of this Agreement. You
understand and agree that You would not receive the benefits specified in
Section 2 above, except for your execution and non-revocation of this Agreement
and the fulfillment of the promises contained herein. You otherwise acknowledge,
understand and agree that You have been compensated by Brixmor in full for all
wages and other pay earned and accrued by You through the Separation Date.
Except for the benefits described in Section 2 above and any incurred but not
yet reimbursed business expenses, no other wages, bonuses, benefits, vacation
pay, reimbursable expenses or other payments or compensation of any kind
whatsoever are owed to You or will be paid to You by Brixmor. You further
acknowledge, understand and agree that except for the benefits described in
Section 2 above, You are not eligible to receive and will not receive any other
separation or severance compensation or benefits from Brixmor in connection with
your employment, the termination of your employment or your executing and/or not
revoking this Agreement.





--------------------------------------------------------------------------------




5.General Release of Claims by You. You knowingly and voluntarily release, waive
and forever discharge Brixmor of and from any and all claims, causes of action,
demands, fees and liabilities, known and unknown, of any kind or nature
whatsoever which You, your heirs, dependents, beneficiaries, personal and legal
representatives, trustees, executors, administrators, successors and assigns
(collectively referred to herein as “Employee Releasors”) had, now have or may
have, arising out of or relating to your employment with Brixmor, the terms and
conditions of that employment, or the termination of that employment
relationship, as of the date of execution of this Agreement except that unless
specified herein, this release shall not release Brixmor of its future
obligations set forth in Sections 3(b), 4(b), 5(c),8(a) and 8(b) of the
Employment Agreement or its obligations under this Agreement. This release
includes, but is not limited to, all liabilities for the payment of any sums for
earnings, bonuses. severance pay, salary, accruals under any vacation, sick
leave, or holiday plans, and any employee benefits, except as to that
specifically provided for in this Agreement. Without limiting the generality of
the foregoing, this release includes and forecloses any charge, claim or lawsuit
under any federal, state, or local law (including all amendments thereto),
including without limitation, any alleged violation of, or claim related to or
arising out of::


a.
Title VII of the Civil Rights Act of 1964; the Reconstruction Era Civil Rights
Act (also known as the Civil Rights Act of 1866); the Civil Rights Act of 1991,
as amended; the Americans with Disabilities Act of 1990; the ADA Amendments Act
of 2008; the Family and Medical Leave Act of 1993; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Equal Pay
Act; the National Labor Relations Act; the Fair Labor Standards Act; the
Immigration Reform and Control Act; the Occupational Safety and Health Act; the
Worker Adjustment Retraining and Notification Act; the Uniform Services
Employment and Reemployment Rights Act of 1994; the Fair Credit Reporting Act;
the Sarbanes-Oxley Act of 2002; the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010; the False Claims Act; the Employee Retirement Income
Security Act of 1974 (excluding claims for accrued vested benefits under any
employee benefit or pension plan of Brixmor, if any, in accordance with the
terms and conditions of such plan and applicable law), the New York State Human
Rights Law; the New York Executive Law; the New York Civil Rights Law; the New
York City Human Rights Law; the New York City Local Civil Rights Restoration Act
of 2005; the New York Minimum Wage Act; the New York Worker Adjustment
Retraining and Notification Act; the New York Fair Credit Reporting Act; New
York Labor Law; the New York City Administrative Code; and/or the retaliation
provisions of the New York Workers’ Compensation law, all of the foregoing as
may be amended;



b.
any state constitution or any other federal, state or local law (statutory or
decisional), regulation, ordinance or other legal obligation concerning wages,
employment, the terms and conditions of employment, the termination of
employment, equal pay, wage payment, maximum hours and overtime, meal and rest
periods, public holidays, wage deductions, prevailing wages, medical
examinations, lie detector tests, fingerprinting, military leave, disaster
service volunteer leave, jury duty, time off to vote, whistleblower protection,
labor relations, criminal background checks, genetic disorders, apprenticeship
programs, disability discrimination, reasonable accommodation for disabilities,
political activities, recreational activities, and/or legal use of consumable
products outside of working hours;



c.
your employment with Brixmor, the terms and conditions of such employment, the
termination of such employment and/or any of the events relating directly or
indirectly to or surrounding the termination of that employment including,
without limitation, wrongful discharge, constructive discharge, breach of
contract (whether express or implied), breach of the covenant of good faith and
fair dealing, breach of promise, detrimental reliance, promissory estoppel,
equitable estoppel, unjust enrichment, quantum meruit, violation of public
policy, tortious conduct, defamation, libel, slander, false light, interference
with contract or a prospective economic advantage, fraud, fraud in the
inducement, misrepresentation, invasion of privacy, assault, battery, personal
injury, harassment, hostile work environment, failure to promote, violation of
federal, state, or local whistleblower or anti-retaliation personnel laws,
infliction of emotional distress (negligent and intentional), compensatory
damages, economic damages, and punitive damages; and






--------------------------------------------------------------------------------




d.
claims for attorneys’ fees, costs, disbursements, and the like, which the
Employee Releasors ever had, now have, or hereafter can, shall or may have
against Brixmor for, upon, or by reason of any act, omission, transaction or
occurrence up to and including the date that You sign this Agreement.



General Release of Claims by Brixmor. Brixmor knowlingly and voluntarily
releases, waives and forever discharges You of and from any and all claims,
causes of action, demands, fees and liabilities, known and unknown, of any kind
or nature whatsoever which Brixmor had, now have or may have, arising out of or
relating to Your employment with or duties and responsibilities for Brixmor, as
of the date of execution of this Agreement, except that, unless specified
herein, this release shall not release You or your future obligations set forth
in Sections 2(d), 6, 7 and 8(a) of the Employment Agreement or your obligations
under this Agreement. Notwithstanding the foregoing, this Agreement does not
release You for any claims, causes of action, demands, fees or liabilities
arising from or relating to your willful gross neglect or your willful
misconduct.    
6.
No Future Lawsuits, Complaints Or Claims



a.Subject to subsection (c) below, You agree, to the extent permitted by law,
that You will not bring or join any lawsuit against Brixmor relating to your
employment, the terms and conditions of your employment, the termination of your
employment, or any claim or potential claim waived by this Agreement. You
acknowledge that all such claims or causes of action brought in any such lawsuit
are released and waived pursuant to this Agreement. Except as prohibited by law,
in the event that any such lawsuit is filed, it shall be dismissed with
prejudice upon presentation of this Agreement and You shall reimburse Brixmor
for the costs, including attorneys’ fees and costs, of defending any such
action. You agree to dismiss all such actions, if any, which are pending.


b.By virtue of the foregoing, You agree that You have waived any damages or
other relief available to You (including, without limitation, money damages and
equitable relief) under the claims waived in this Agreement. Therefore, You
agree that You will not accept any award or settlement from any source or
proceeding (including, but not limited to, any proceeding brought by any other
person or by any government agency) with respect to any claim or right waived in
this Agreement.


c.This Agreement does not constitute a waiver of claims (i) arising after the
date that You sign this Agreement, (ii) that may not be waived by law, (iii) for
enforcement of this Agreement, (iv) for your rights under Sections 3(b), 4(b),
5(c), 8(a) and 8(b) of the Employment Agreement or (v) for accrued, vested
benefits under any employee benefit plan in accordance with the terms of such
plans and applicable law. This Agreement does not constitute a waiver of your
right to file a charge with, or to testify or participate in an investigation or
proceeding conducted by, the Equal Employment Opportunity Commission or
applicable state or local fair employment practices agency; however, this
Agreement does constitute a waiver of any monetary or equitable award or remedy
that may result from any such investigation or proceeding or otherwise.


7.
Acceptance of Agreement.



a.You hereby acknowledge and represent that You have been given a period of
twenty-one (21) days to consider the terms of this Agreement; that the terms of
this Agreement are clear and understandable to You; that Brixmor is required by
law to and has hereby advised You in writing to consult with an attorney if You
so choose prior to executing this Agreement; that You have had a reasonable
opportunity to discuss the terms of this Agreement with an attorney of your
choice; that You are signing this Agreement voluntarily and of your own free
will; that You are knowingly and voluntarily waiving and releasing any rights
You may have under the Age Discrimination in Employment Act and the Older
Workers Benefit Protection Act, both as amended; and that You have received
valuable and good consideration to which You are otherwise not entitled in
exchange for your execution and non-revocation of this Agreement.


b.You may accept this Agreement by signing it, inserting the date of signature
in the space provided, and sending it to Brixmor c/o Carolyn Carter Singh, 450
Lexington Avenue, 13th Floor, New York, NY, 10017 within twenty-one (21) days
after your Separation Date. You may not sign or accept this Agreement before the
close of business on your Separation Date.





--------------------------------------------------------------------------------




c.You hereby acknowledge that You may revoke this Agreement within seven (7)
days of signing this Agreement (referred to herein as the “Revocation Period”)
and that this Agreement shall not become enforceable until the day after the
seven-day Revocation Period has expired without You having exercised your right
to revoke this Agreement (referred to herein as the “Effective Date” of this
Agreement). In the event You choose to exercise your option to revoke this
Agreement, You shall notify Brixmor in writing addressed to Brixmor’s designated
agent for this purpose, Carolyn Carter Singh, EVP HR & Administration, 450
Lexington Avenue, 13th Floor, New York, NY 10017, no later than 5:00 p.m. of the
last day of the Revocation Period. If the last day of the Revocation Period is a
Saturday, Sunday or legal holiday, then the Revocation Period shall not expire
until the next following day which is not a Saturday, Sunday or a legal holiday.
You expressly understand and agree that if You do not sign this Agreement, or if
You revoke it within the Revocation Period, the Agreement will not be effective
or enforceable, and You will not be entitled to any of the benefits or
consideration provided for in this Agreement.


8.Confidentiality.


a.You agree not to disclose any information regarding the existence, substance,
or any of the terms or conditions of this Agreement to anyone, except to your
attorney, your spouse, and your financial or tax advisors, so long as You advise
such individuals that they may not divulge the terms or conditions of this
Agreement and, to the maximum extent permitted by applicable law, rule, code or
regulation, they agree to maintain the confidentiality of the Agreement. You
also may disclose the terms or conditions of this Agreement to any court or
agency of competent jurisdiction presiding over a proceeding challenging the
validity of this Agreement, provided that the Agreement is submitted to the
court or agency under seal. You represent that You have not spoken with anyone,
other than your spouse and your personal attorney, and your financial and tax
advisors regarding the existence and terms of this Agreement.


b.The Parties agree that your obligations under Section 6 of the Employment
Agreement will continue beyond the Separation Date and that Section 6 of the
Employment Agreement is incorporated herein as if fully set forth herein.


9.Return of Property.


a.You represent that, as required by Section 6(c) of your Employment Agreement,
You have returned to Brixmor all property belonging to Brixmor, including but
not limited to keys, card access to the building and office floors, policies,
phone card, rolodex (if provided by Brixmor), computer user name and password,
disks and/or voicemail code. Brixmor acknowledges and represents that it does
not have present knowledge of any property belonging to it that is in your
possession other than a building access pass.


b.You acknowledge and agree that Brixmor shall have no obligation to make the
payments and provide the benefits referred to in Section 2 above unless and
until You have satisfied all your obligations pursuant to this section.


10.Indemnification; Directors’ and Officers’ Insurance. The Parties agree that
Brixmor’s obligations under Section 8(b) of the Employment Agreement will
continue beyond the Separation Date and that Section 8(b) is incorporated herein
as if fully set forth herein.


11.Governing Law, Interpretation. This Agreement shall be governed and conformed
in accordance with the laws of the State of New York without regard to its
conflict of laws provisions. The invalidity or unenforceability of any provision
of this Agreement shall in no way affect the validity or enforceability of any
other provision; the invalid or unenforceable provision shall be stricken,
without assessing damages or imposing penalties to either party arising out of
said provisions, by any court of competent jurisdiction. In the event that the
releases, waivers and/or covenants provided for by Section 5 or 6 of this
Agreement are held to be illegal, void or unenforceable, You agree to execute
(and not revoke) releases, waivers and/or covenants that are legal and
enforceable.







--------------------------------------------------------------------------------




12.Intentionally Omitted.


13.Violation of Agreement. You agree that if You violate this Agreement in any
respect, You will repay any and all severance pay paid to You under Section 2
(including the subsections thereof) and that You will be entitled to no further
pay or benefits under this Agreement.


14.Assignment. Neither party shall assign any of its or his or her rights or
obligations under this Agreement without the prior written consent of the other.


15.Notices. All notices required or permitted hereunder shall be in writing, and
shall be deemed given on the date received.


16.Headings. The headings used in this Agreement are for convenience of
reference only and shall in no way define, limit, expand or otherwise affect the
meaning of any provision of this Agreement.


17.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.


18.Nonadmission of Wrongdoing. You agree that this Agreement and the furnishing
of consideration hereunder shall not be deemed or construed at any time or for
any purpose as an admission by Brixmor of any liability or unlawful conduct of
any kind.


19.Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.


20.Entire Agreement. This Agreement sets forth the entire agreement between the
parties regarding the matters addressed herein, and fully supersedes any prior
agreements or understandings regarding such matters between the parties.


YOU HAD AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER THIS SEPARATION AGREEMENT AND
GENERAL RELEASE AND HAVE HAD A REASONABLE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTION OF THIS SEPARATION AGREEMENT AND GENERAL RELEASE.
TO FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH ABOVE, YOU FREELY AND KNOWINGLY, WITHOUT COERCION OR DURESS,
AND AFTER DUE CONSIDERATION, ENTER INTO THIS SEPARATION AGREEMENT AND GENERAL
RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE OR MIGHT HAVE
AGAINST BRIXMOR.
YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT, FULLY UNDERSTAND IT AND ARE
VOLUNTARILY ENTERING INTO IT.
 
 
 
 
Date:
May 20, 2016
 
/s/ Barry Lefkowitz
 
 
 
Barry Lefkowitz
 
 
 
 
BRIXMOR PROPERTY GROUP INC.
 
 
 
 
 
Date:
May 20, 2016
 
/s/ Carolyn Carter Singh
 
 
 
CAROLYN CARTER SINGH
 
 
 
EVP HR & Administration




